DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 10/13/2022 has been entered.  Claims 1, 5-7, 12-13 and 17-18 are entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0236582 (hereinafter Chin) in view of US 2022/0022224 (hereinafter Lou) and US 2022/0304033 (hereinafter Kim).
Regarding claims 1 and 13, Chin teaches a terminal device / method for communication, comprising: when a physical uplink control channel (PUCCH) resource for transmitting a first scheduling request (SR) and a physical uplink shared channel (PUSCH) resource for transmitting a first media access control (MAC) protocol data unit (PDU) used by a terminal device overlap (FIG. 3; [0051]: details PUSCH overlapping with PUCCH; generating a MAC PDU for transmission on PUSCH; PUCCH can be used to transmit triggered SR), determining, by the terminal device, whether to prioritize transmitting the first SR prior to the first MAC PDU according to first information (FIG. 3; [0052][0058][0076]: details based on an implicit or explicit prioritization rule, PUSCH may be prioritized over PUCCH in some cases, and PUCCH may be prioritized over PUSCH in some other cases). 
Chin does not explicitly teach wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR and the first MAC PDU has not yet been packetized when the first SR is triggered.  
However, Lou teaches wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR ([0153]: details when the terminal device determines that the resource occupied by the PUSCH meets the resource requirement of the logical channel for triggering the SR, the processing unit is further configured to: if determining that the first priority of the logical channel for triggering the SR is lower than or equal to the second priority of the logical channel of the first data packet, send the PUSCH on the overlapping time domain resource by using the communications unit).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Lou and include wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR of Lou with Chin.  Doing so would improve the efficiency of a communication system (Lou, at paragraph [0007]).
Moreover, Kim teaches the first MAC PDU has not yet been packetized when the first SR is triggered (Fig. 14: details Trigger an SR before Generate MAC PDU, as not yet packetized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Kim and include the first MAC PDU has not yet been packetized when the first SR is triggered of Kim with Chin.  Doing so would provide scheduling without delay (Kim, at paragraph [0010]).

Regarding claims 5 and 17, Chin teaches further comprising: instructing, by the terminal device, a physical layer to transmit the first SR when it is determined to prioritize transmitting the first SR by the terminal device ([0087]: details intra-UE UL prioritization; pending SRs are transmitted; based on an implicit or explicit prioritization rule, PUSCH may be prioritized over PUCCH in some cases, while PUCCH may be prioritized over PUSCH in some other cases).  

Regarding claims 6 and 18, Chin teaches wherein the PUSCH resource is an Uplink Grant ([0063][0064]: details PUSCH scheduled by a UL grant associated with a priority; URLLC UL grant and non-URLLC UL grant).  

Regarding claim 7, Chin teaches a method for communication, comprising: when a physical uplink control channel (PUCCH) resource for transmitting a first scheduling request (SR) and a physical uplink shared channel (PUSCH) resource for transmitting a first media access control (MAC) protocol data unit (PDU) used by a terminal device overlap (FIG. 3; [0051]: details PUSCH overlapping with PUCCH; generating a MAC PDU for transmission on PUSH; PUCCH can be used to transmit triggered SR), prioritizing, by a network device, receiving the first SR (FIG. 3; [0052][0058][0076]: details based on an implicit or explicit prioritization rule, PUSCH may be prioritized over PUCCH in some cases, and PUCCH may be prioritized over PUSCH in some other cases); and sending, by the network device, a first message to the terminal device, wherein the first message comprises first information, and the first information is used by the terminal device to determine whether to prioritize transmitting the first SR prior to the first MAC PDU (FIG. 3; [0052][0058][0063][0064][0076][0087]: details based on an implicit or explicit prioritization rule, as first information; PUSCH may be prioritized over PUCCH in some cases, while PUCCH may be prioritized over PUSCH in some other cases; rules may use URLLC UL grant and non-URLLC UL grant, URLLC LCH(s), buffer status information of LCH(s) that triggered the SR(s), etc.).  
Chin does not explicitly teach wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR and the first MAC PDU has not yet been packetized when the first SR is triggered.  
However, Lou teaches wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR ([0153]: details when the terminal device determines that the resource occupied by the PUSCH meets the resource requirement of the logical channel for triggering the SR, the processing unit is further configured to: if determining that the first priority of the logical channel for triggering the SR is lower than or equal to the second priority of the logical channel of the first data packet, send the PUSCH on the overlapping time domain resource by using the communications unit).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Lou and include wherein the first information indicates a priority of the PUSCH resource is equal to a priority of a first logical channel corresponding to data for triggering the first SR of Lou with Chin.  Doing so would improve the efficiency of a communication system (Lou, at paragraph [0007]).
Moreover, Kim teaches the first MAC PDU has not yet been packetized when the first SR is triggered (Fig. 14: details Trigger an SR before Generate MAC PDU, as not yet packetized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Kim and include the first MAC PDU has not yet been packetized when the first SR is triggered of Kim with Chin.  Doing so would provide scheduling without delay (Kim, at paragraph [0010]).

Regarding claim 12, Chin teaches wherein the PUSCH resource is an Uplink Grant ([0063][0064]: details PUSCH scheduled by a UL grant associated with a priority; URLLC UL grant and non-URLLC UL grant).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-7, 12-13 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han (US 2022/0295511) details sidelink scheduling request and buffer status report transmission.
Shi (US 2021038579) details communication method, terminal device and network device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415